Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-10 of U.S. Application 17/378,888 filed on July 19, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10/are rejected under 35 U.S.C. 102(a1) as being unpatentable over Sanoner et al (USPGPub 20080238403).

    PNG
    media_image1.png
    846
    419
    media_image1.png
    Greyscale

Prior Art: Sanoner

Regarding claim 1, Sanoner discloses a stud finder (12), comprising: a handheld housing (2) ; a capacitive sensor (such as 22 which includes pads A-D) disposed in the housing (as shown in figs 1-5); a charge transfer engine (such as processor 20) configured to measure a capacitive change in the capacitive sensor (abstract discloses measuring difference based on capacitance change); and an indicator (using LED 30 or LCD screen 10) configured to indicate the presence of a stud to a user (abstract and claim 1 discloses detecting objects behind the wall based on capacitance).

Regarding claim 2, Sanoner discloses wherein the indicator comprises a graphical display (par 45 discloses being a bar chart display). 

Regarding claim 3, Sanoner discloses a stud finder (12), comprising: a housing (2); a capacitive sensor (such as 22) comprising at least a first electrode (electrodes A-D); wherein the capacitive sensor measures a relative change in capacitance as the stud finder is moved across a surface (claim 16 discloses measuring the signal as the device is moved along a wall); wherein the stud finder determines the presence of a stud at least partially based on an extreme in the relative change in capacitance (claim 16 discloses this determines an object behind a wall). 

Regarding claim 4, Sanoner discloses wherein the extreme is a low point in a signal resulting from the relative change in capacitance (par 15 discloses determining an object when the signal is below a predetermine value). 

Regarding claim 5, Sanoner discloses wherein the capacitive sensor comprises at least the first electrode and a second electrode (at least electrodes of A-D). 

Regarding claim 6, Sanoner discloses wherein the stud finder determines the center of the stud at least partially based on the extreme in the relative change in capacitance (abstract discloses detecting center position based on less than a predetermine signal). 

Regarding claim 7, Sanoner discloses wherein comprising an indicator configured to indicate the presence of a stud to a user (such as LED 30 or LCD screen10). 

Regarding claim 8, Sanoner discloses wherein the indicator comprises a graphical display (par 45 discloses a bar chart display).

Regarding claim 9, Sanoner discloses wherein charge transfer engine configured to measure the relative change in capacitance (abstract discloses measuring based on capacitance change).

Regarding claim 10, Sanoner discloses wherein comprising a controller (using microcontroller 20 as discloses in par 32). 

	Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dorrough et al (USPGpub 20160377758): discloses detecting obscurities behind a wall. 

Nguyen et al (USPGPub 20100225299): discloses wall scanner for finding studs behind a wall. 
Miller et al (USPGPub 20050253597): discloses capacitive sensing for stud finding. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868